Citation Nr: 0844012	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-41 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for memory loss 
(claimed as a residual of a head injury).

4.  Entitlement to service connection for a cervical and 
lumbar spine disability, with shoulder blade pain and 
shakiness of knees.

5.  Entitlement to service connection for a urinary 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1982 to June 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision by the Honolulu, Hawaii Department of 
Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for bilateral hearing loss, 
tinnitus, a urinary disability, and cervical and lumbar spine 
disabilities are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

The veteran is not shown to have memory loss residuals of a 
head injury.


CONCLUSION OF LAW

Service connection for memory loss as a residual of a head 
injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letters in October 2003 and September 2005, the veteran 
was informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to his claim.  Although complete VCAA notice was not provided 
prior to the initial adjudications in this matter, the 
veteran has had ample opportunity to supplement the record 
following notice.  He is not prejudiced by any notice 
deficiency, including in timing.  While he was not provided 
timely notice regarding disability ratings or effective dates 
of awards (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), this decision does not grant service connection; 
neither the rating of a disability nor the effective date of 
an award is a matter for consideration herein.  A March 2006 
letter ultimately provided such notice.
The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  He has not identified any 
pertinent evidence that is outstanding (he noted in April 
2006 correspondence that he had no additional evidence to 
submit).  The Board has considered whether a VA examination 
or medical opinion is necessary with respect to the 
disability at issue.  Because there is no competent evidence 
showing or suggesting that the veteran has memory loss as a 
residual of a head injury, the Board finds that a VA 
examination or medical opinion is not necessary.  See 
38 C.F.R. § 3.159(c)(4)(i)(A).  VA has met its assistance 
obligations.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's STRs include a February 1984 record that shows 
the veteran was seen and treated for trauma to the forehead.  
There was no noted loss of consciousness.  Headache secondary 
to trauma was diagnosed.  There was no follow-up.

VA treatment records from 2003 to 2004 include a September 
2003 VA mental health assessment, at which time the veteran 
reported a head injury in service; and alleged that since 
that injury he has experienced memory loss.  Mental status 
examination revealed that he was alert and oriented; speech 
exhibited normal rate, rhythm and volume; he had an 
appropriate affect; his thought process was linear; insight 
and judgment were adequate.  The examiner noted in the 
clinical summary:

". . . Veteran referred to mental health triage due to 
memory problems and appearing to have depression.  Depression 
screen is negative.  [Veteran] does acknowledge some anxiety 
regarding working and finances.  Anxiety may contribute to 
memory difficulty.  Denies depressive symptoms.  Recognizes 
that may be drinking too much but feels he is able to cut 
down or stop without difficulty.  Scored 28/30 on the mini-
mental status examination.  Reports history of head injury 
but unable to determine memory problems date from the 
injury."  The Axis I diagnosis was r/o alcohol abuse; no 
other diagnosis was given.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The record contains no competent evidence that the veteran 
now has the disability for which service connection is 
sought.  Memory loss as a residual of a head injury in 
service has not been diagnosed, and is not suggested by the 
medical records associated with the veteran's claims file.  
Those records show subjective complaints of memory loss, 
which the records indicated may be related to depression and 
anxiety hat have been noted.  The veteran has not identified 
any treatment provider whose records might show that he has 
memory loss as a residual of a head injury in service.  
Significantly, while his STRs show that he sustained a head 
injury in service, with a notation of headaches secondary to 
trauma, there was no unconsciousness at the time.  
Specifically, there was no notation of memory loss.  He 
returned to duty.

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has memory loss as a residual of a head injury in 
service, nor has he identified any treatment provider who 
might substantiate that he has any such disability.  With 
respect to memory loss as a residual of head injury, the 
initial threshold requirement necessary to substantiate a 
service connection claim, competent (medical) evidence of 
current disability, is not met.  Accordingly, this claim must 
be denied. 


ORDER

Service connection for memory loss as a residual of a head 
injury in service is denied.


REMAND

The most recent VA medical records associated with the claims 
file, are in the form of a June 2004 report of a visit with a 
primary care provider.  At that time it was noted that X-rays 
of the veteran's spine were pending; that he had pending 
neurological and audiological evaluations; and that results 
of a urinalysis were pending.  This suggests that there are 
pertinent VA treatment records outstanding.  Such records are 
constructively of record, may be critical, and must be 
secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with the claims 
file copies of complete clinical records of any and all 
VA evaluation and/or treatment the veteran has received 
for hearing loss, tinnitus, cervical or lumbar 
disability, or urinary disability since June 2004.

2.  The RO should arrange for any further development 
suggested by records received pursuant to the request 
above (to include ordering nexus examinations, if 
necessary).  Then the RO should readjudicate the 
remaining claims.  If any remains denied, the RO should 
issue an appropriate supplemental statement of the case, 
and afford the veteran and his representative the 
opportunity to respond.  The case should then be 
returned to the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


